Citation Nr: 1044079	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 20 percent rating for the 
residuals of a fracture of the left femur.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to May 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the residuals of a fracture of the 
left femur include slight left knee disability manifested by pain 
and range of motion from 0 degrees extension and 110 degrees 
flexion.  

2.  Throughout the appeal, the residuals of a fracture of the 
left femur include slight left hip disability manifested by pain 
and range of motion of flexion to 110 degrees, extension to 20 
degrees, adduction to 20 degrees, abduction to 35 degrees, 
external rotation to 50 degrees and internal rotation to 40 
degrees.  


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for the 
residuals of a fracture of the left femur have been met for the 
entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5255 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A June 2008 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in June 2008 and January 2009.  
These examinations, taken together, are found to be adequate for 
rating purposes.  In this regard, it is noted that the examiners 
reviewed the Veteran's medical history and complaints, made 
clinical observations, and rendered opinions regarding the 
severity of the disabilities.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  

Restoration of 20 Percent Rating for 
the Residuals of a Left Femur Fracture

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

Impairment of the femur warrants a 10 percent evaluation for 
malunion of the femur with slight knee or hip disability; a 20 
percent evaluation for malunion of the femur with moderate knee 
or hip disability; or a 30 percent evaluation for malunion of the 
femur with marked knee or hip disability.  Higher ratings are 
warranted for fractures of the femur neck or shaft or with 
nonunion of the femur. 38  C.F.R. § 4.71a, Code 5255.

Limitation of flexion of the thigh warrants a 10 percent rating 
if flexion is limited to 45 degrees, a 20 percent rating if 
limited to 30 degrees, a 30 percent rating if limited to 20 
degrees, and a 40 percent rating if limited to 10 degrees.  38 
C.F.R. § 4.71a, Code 5252 (2010).  Limitation of extension of the 
thigh warrants a 10 percent rating if extension is limited to 5 
degrees.  38 C.F.R. § 4.71a, Code 5251 (2010).  Limitation of 
rotation of the thigh with an inability to toe-out more than 15 
degrees on the affected leg warrants a 10 percent rating.  A 10 
percent rating is also assigned for limitation of adduction of 
the thigh with an inability to cross legs.  A 20 percent rating 
is warranted for limitation of abduction of the thigh with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253 (2010).  
The normal range of motion for VA purposes is 125 degrees hip 
flexion and 45 degrees abduction. 38 C.F.R. § 4.71, Plate II 
(2010).

A disability of the knee may be rated on the basis of limitation 
of motion.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees.  There is no 
higher rating.  38 C.F.R. § 4.71a, Code 5260 (2010).  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  Higher ratings are warranted 
for greater limitation.  38 C.F.R. § 4.71a, Code 5261 (2010).  
The normal range of knee motion for VA purposes is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2010).

Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, a 20 percent rating if moderate, and a 
30 percent rating if severe. 38 C.F.R. § 4.71a, Code 5257 (2010).  

Service connection for the residuals of a left femur fracture was 
granted by the RO in an October 1995 rating decision.  A 10 
percent rating was assigned at that time.  The disability rating 
was increased to 20 percent, effective in March 2005, by rating 
decision dated in July 2005.  The 20 percent rating was assigned 
on the basis of impairment of the left hip.  The Veteran 
submitted a claim for increased rating in May 2008.  By rating 
decision dated in July 2008, the RO reduced the evaluation for 
the residuals of a left femur fracture to 10 percent disabling 
based on impairment of the left knee.  

An examination was conducted by VA in June 2008.  At that time, 
the Veteran reported that he had been diagnosed with status post 
reduction internal fixation of the left femur with scar.  This 
was the result of a motor vehicle accident during service.  His 
current complaints included pain, stiffness, and lack of 
mobility.  He stated that he was unable to walk long distances.  
He also reported having been diagnosed with chondromalacia of the 
left knee.  He reported weakness, stiffness and giving way of the 
knee joint.  He did not report swelling, heat, redness, lack of 
endurance, locking, fatigability, or dislocation.  He had pain 
that was described as constant and localized.  It was aching in 
nature.  He estimated the pain level to be 7 on a scale of 1 to 
10.  Pain was exacerbated by physical activity and relieved by 
the medication, Motrin.  

Examination showed a scar at the left lateral hip measuring about 
10 cm by .5 cm and a scar on the left lateral distal thigh 
measuring 4 cm by .3 cm.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, keloid formation, hypopigmentation, hyperpigmentation and 
abnormal texture.  There was weakness and tenderness of the left 
knee, with no signs of edema, effusion, redness, heat or guarding 
of movement.  There was no subluxation.  There was a click noted, 
but no genu recurvatum, locking pain or crepitus.  Range of 
motion was from 5 degrees extension to 125 degrees flexion, with 
pain occurring at 10 degrees extension and 125 degrees flexion.  
Left knee function was additionally limited after repetitive use 
by pain, fatigue, weakness and lack of endurance, with pain 
having the major functional impact.  Ligament testing of the 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and medial and lateral meniscus was within 
normal limits.  X-ray studies showed an intramedullary rod and 
locking screw of the distal femur.  The diagnosis was left knee 
chondromalacia patella, secondary to status post reduction 
internal fixation of the left femur.  

An examination was conducted by VA in January 2009.  The 
Veteran's history of left femur fracture, with reduction and 
internal fixation,  in a motor vehicle accident in 1988 was 
reviewed.  It was reported that the Veteran had developed pain in 
the left hip since the accident and had started having pain in 
the left knee about two years earlier.  He described these pains 
as a 5 on a scale from 1 to 10 and as dull and aching.  Prolonged 
walking and cold weather caused the pain to sharpen and increase 
in severity to levels of 8 or 10.  He denied a history of 
weakness, swelling, heat, or redness.  He complained of 
occasional stiffness that was associated with prolonged standing 
or walking.  He denied a history of locking, but complained of 
fatigability and lack of endurance.  He denied any history of 
instability or giving way.  He reported taking Motrin for pain 
with some results.  He reported having flare-ups at least once 
per week that were associated with moving too much or not moving 
at all.  These lasted from one to two hours to a whole day.  Rest 
or taking medication alleviated the pain associated with a flare-
up.  He reported that he currently did not use any assistive 
devices such as canes or crutches.  He denied episodes of 
dislocation or recurrent subluxation.  He reported that he was 
not currently working, but was attending school full time.  He 
stated that his knee and hip disabilities did not affect his 
school.  

On examination in January 2009, the Veteran had a slight limp 
while walking.  There was no tenderness to palpation of the left 
hip.  Range of motion, both active and passive, was flexion from 
0 to 110 degrees, with pain starting at 110 degrees; extension 
from 0 to 20 degrees, with pain starting at 20 degrees; abduction 
from 0 to 35 degrees, with pain starting at 35 degrees; external 
rotation from 0 to 50 degrees, with pain starting at 50 degrees; 
and internal rotation from 0 to 30 degrees, with pain starting at 
30 degrees.  Pain was evidence by the Veteran's report as well as 
grimacing and guarding.  With repetition, there was no change in 
function or in degrees secondary to pain, fatigue, or lack of 
endurance.  There was no laxity in the hip joint.  Regarding the 
left knee, there was no erythema, edema, increased warmth, or 
effusion.  Active range of motion was from 0 to 110 degrees, with 
pain starting at 100 degrees.  Passive range of motion was from 0 
to 140 degrees, with pain starting at 110 degrees.  With 
repetition, there was no change in the range of motion secondary 
to pain, fatigue or lack of endurance.  The knee was stable to 
varus and valgus forces.  There was negative anterior drawer, 
posterior drawer, Lachman, and McMurray tests.  Motor strength 
was 5/5.  Patellar and Achilles reflexes were 2+ on the left 
side.  X-ray studies were unchanged from studies done in 2005, 
with some narrowing of the lateral compartment of the left knee 
joint space suggesting possible meniscus degeneration.  The 
distal intramedullary femoral wall was noted with a single 
orthopedic screw holding it in place.  There was no evidence of 
failure or loosening.  The hip joint was well maintained, without 
marked degenerative change.  The diagnoses were degenerative 
joint disease of the left knee and chronic strain of the left 
hip.  

The Veteran has been service connected for the postoperative 
residuals of a fracture of the left femur.  As noted, his 
disability was initially evaluated on symptoms involving the left 
hip, but chondromalacia of the left knee has been specifically 
included as a residual of the femur fracture.  Fractures of this 
type are evaluated on the basis of knee or hip impairment.  In 
this case, the Veteran has disability of both the knee and hip 
joint that are the related to the injury that occurred during 
service.  The degree of impairment of each joint is not serious, 
however, and more that slight disability of the knee and/or hip 
is not demonstrated.  In this regard, it is noted that the ranges 
of motion of the knee and hip joints are not significantly 
reduced from those that are considered to be normal limits.  Lack 
of 40 degrees of flexion of the knee, or 25 degrees of flexion of 
the hip, when pain is taken into consideration, is not found to 
be productive of more than slight impairment.  Moreover, there is 
not ligament instability and no complaints of locking, 
subluxation or giving away.  As both joints are affected, a 10 
percent may be assigned for each and the 20 percent rating for 
the overall disability of the residuals of the left femur 
fracture should be restored.  

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  The Veteran's left knee limitation of 
flexion is not of such severity that a compensable evaluation may 
be assigned on this basis alone.  Similarly, the limitation of 
motion of the left hip is not so severe.  There is no additional 
limitation caused by use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  For this reason, the Board finds that the assigned 
schedular rating is adequate to rate the Veteran's left femur 
fracture residuals, and no referral for an extraschedular rating 
is required.  

Finally, the Veteran has indicated that he is not employed, but 
is attending school full time.  Consequently, the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the Veteran or the evidence of 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
ORDER

A restoration of a 20 percent disability rating for the residuals 
of a left femur fracture is granted.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


